Citation Nr: 0905783	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen the claim for 
service connection for a back condition that was previously 
denied in a February 1992 rating decision.

The Board reopened and remanded the Veteran's case for 
further development in October 2006.  The case was remanded 
again in February 2008 for failure to comply with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran's 
low back disability is causally related to his military 
service.


CONCLUSION OF LAW

A back condition was not incurred or aggravated by the 
Veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
July 2002 and February 2004 letters.  These letters informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
letters dated March 2006, November 2006, and February 2008.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, private and VA treatment records, VA examination 
reports, and statements from the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 
3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The Veteran's private chiropractor reports that the Veteran 
first sought treatment for a back condition in March 1986.  
The chiropractor took x-rays of the Veteran's spine and found 
hypertrophic changes present on the vertebrae at several 
different points along his spine.  VA treatment records show 
chronic back pain.  The August 2005 and July 2008 VA medical 
examinations found multilevel degenerative disc disease.  
This satisfies the Hickson element (1) requirement of a 
current disability.

Hickson element (2) requires an in-service injury.  The 
Veteran's DD-214 form shows a military occupational specialty 
(MOS) of parachute rigger.  It also shows that the Veteran 
received the Parachutist Badge in May 1966.  This is 
consistent with the Veteran's claim that he made several 
parachute jumps while on active duty.  However, the Veteran's 
service treatment records do not show any injury or 
complaints of back pain during his military service.  His 
November 1968 separation examination notes that his spine was 
normal.  Therefore, no in-service injury has been shown.

Even assuming for the sake of argument that the Veteran's 
parachutist activities injured his back, the claim fails 
because he has not provided competent medical evidence of the 
existence of a medical nexus between the Veteran's current 
back condition and his parachutist activities during service.  
The third and final Hickson element is a medical opinion 
showing a nexus between the Veteran's current disability and 
his military service.  In this regard, the Board notes that 
the Veteran's private chiropractor stated:

[The Veteran] stated that he had previously been a 
paratrooper while in the military and that he had 
made many jumps from airplanes.  In my opinion, 
this type of repeated, concussive force could 
contribute to the degenerative changes that are 
apparent from the X-rays of [the Veteran's] lumbar 
vertebrae.

The Board observes that entitlement to service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102.  A number of Court cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(finding that doctor's statement framed in terms such as 
"could have been" is not probative); Morris v. West, 13 
Vet. App. 94, 97 (1999) (holding that a diagnosis of 
"possibly" suffering from schizophrenia was speculative); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (finding that 
the opinion that the veteran's time as a prisoner of war 
"could" have precipitated the initial development of his 
lung condition was too speculative); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (holding that a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence 
which does little more than suggest a possibility of a 
connection between current illnesses and service radiation 
exposure is insufficient to establish service connection).

Similarly, in the February 2007 addendum to the August 2005 
VA medical examination for non-service connected pension, the 
VA examiner stated:

I can only resort to mere speculation, especially 
this far out from his service time, that his back 
strain and DJD began/were a result of/were 
aggravated by his service duties.  He has 
participated in other jobs and activities since the 
service which are at least as likely as not the 
reason why he has back strain/DJD.

The speculative nature of this opinion likewise renders it 
not probative.

Following a review of the claims file the July 2008 VA 
medical examiner opined, 

Lumbosacral strain is less likely as not (less than 
50/50 probability) caused by or a result of 
military service.  [Low back pain] started after 
leaving the service.    [Patient] was noted to have 
injured himself falling from roof picking fruit 2-3 
years after leaving the service.

This opinion is state in non-equivocal terms and is therefore 
probative.

To the extent that the Veteran himself contends that his back 
condition is related to service, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as the etiology of diseases.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(holding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claims as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a back 
condition.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a back condition is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


